DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Gou et al (US 20190303765 A1 A1) teaches a method (a method, and computer programs products for implementing reinforcement learning by a neural network; paragraph 0009) comprising: obtaining (performing a second predetermined number of training iterations and a third predetermined number of testing iterations using a first neural network, the first neural network comprising a first set of parameters; paragraph )0059, by a processing system including at least one processor, operational data from a radio access network; formatting, by the processing system, the operational data into state information (receiving first state data indicating a first state of an environment; receiving a second state data indicating a second state of the environment; paragraph 0014) and reward information for a reinforcement learning agent (first reward data indicating  a first reward achieved in the environment by performance of the first action, the first reward data, the first state data, and the second state data; determining  a first predicted reward based on the first state data;  paragraph 0014, 0033 0037); processing, by the processing system, the state information and the reward information via the reinforcement learning agent (paragraph 0023, 0133), wherein the reinforcement learning agent (hyperparameters may include the rate at which an agent (reinforcement learning agent, a deep Q-network agent) takes a random action during each iteration, a rate at which experiences (sets of inputs and outputs of a neural network) of an agent or subsets thereof are sampled by an agent during training, a total number of training iterations; paragraph 0114) comprises a plurality of sub-agents, wherein each of the plurality of sub-agents comprises a respective neural network of a plurality of neural networks (in addition, the first neural network may include a first set of parameters; the training iterations may include a first set of hyperparameters; paragraph 0014, 0114-0115).
Regarding claims 1, 19, 20, the prior art and Fadell et al (US 202020334607 A1) and Pasupuleti (US 20180314576 A1) either alone or in combination fail to teach the features of selecting at least one setting of at least one parameter of the radio access network to increase a respective predicted reward in accordance with the state information, wherein each of the plurality of neural networks is updated in accordance with the reward information; determining, by the processing system, a plurality of settings for a plurality of parameters of the radio access network via the reinforcement learning agent, wherein the reinforcement learning agent determines the plurality of settings in accordance with a plurality of selections for the plurality of settings via the plurality of sub-agents, wherein the plurality of settings includes the at least one setting and the plurality of parameters includes the at least one parameter; and applying, by the processing system, the plurality of settings to the radio access network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641